First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and the species of claim 19 in the reply filed on February 25, 2021 is acknowledged.  The traversal is on the ground(s) that unity of invention is not missing because claim 14 explicitly depends on claim 1 and requires all the limitations of the product claim 1.  This is not found persuasive because unity of invention requires that there is a technical relationship among the inventions involving one or more of the same or corresponding special technical features, i.e., a contribution which the claimed inventions, considered as a whole, makes over the prior art.  As noted by applicant, claim 14 depends on claim 1 and, thus, would include compounds A and B.  The common technical features of compounds A and B is the pentacyclic triterpene backbone which as shown by Pengsuparp is not novel.  Thus, the claimed inventions do not have a “special technical feature” that would define a contribution over the prior art and, thus, lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-20 are pending in the present application. Based on applicant’s election of Group I and the species of claim 19, claims 2-5, 14-18 and 20 stand withdrawn from 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) are drawn to a chemical composition comprising 

    PNG
    media_image1.png
    184
    332
    media_image1.png
    Greyscale
(applicant’s elected species).  As noted in instant claims 7-9, the compounds are of natural origin, derived from a plant extract of Anthostema Senegalense (see also page 13, lines 1-5 of the present specification) and, thus, there is no structural difference between the claimed compound and its naturally occurring counterpart.
The recitation of an intended use, i.e., is a stimulator of immune activity (see claims 1 and 11) or that the compounds are synthetically obtained (see claim 6), does not result in a structural difference between the claimed compound(s) and the naturally occurring counterpart(s).  Each compound appears to maintain its naturally occurring 

Claims 10 and 12 state the composition is in “the form of a medicament or a food-dietary supplement” and “an oral galenic form”.  These formulations can be formed by mixing the naturally occurring compound(s) with naturally occurring carriers such as water, talc, sugars, etc. and are not considered to lend a structural distinction to this particular formulations. Thus, claims 10 and 12 are also not considered to be directed to patent eligible subject matter.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims does not recite any elements in addition to the naturally occurring products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,517,826. each is drawn to a composition comprising compounds/extract obtained from Anthostema Sengalense.  Unlike the instant claims, the reference claims are limited to a composition in galenic form of microspheres.  However, instant claims 12 and 13 recite an oral galenic form of microspheres produced by an extrusion and spheronisation method.  Therefore, the claimed invention is rendered anticipated by the reference claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 recites R, R1, R2 and R’ but does not define said R groups;
Claim 1 also recites “and at position 3, a glycosylation or esterification in the form of –OR, where “R”
Claim 9 recites “in particular” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is drawn to a “pharmaceutical composition comprising the chemical composition according to claim 1….”.  However, the recitation of the intended use of the composition of parent claim 1 is not considered a limitation of the scope of the composition.  Applicant’s attention is directed to MPEP § 2112.01 II.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kone et al. (Pharmaceutical Biology, 2005).
Kone et al. teaches the preparation of plant extracts utilizing 90% ethanol (see entire article, especially page 73, Preparation of crude extracts).  The reference teaches the ethanol crude extracts from Anthostema Senegalense as one of the most active (see page 72, Abstract and Tables 1 and 2).  
The reference does not teach the claimed uses.  However, a recitation of the intended use (result or effect) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See also MPEP § 2111.04 for guidance on the limiting effect of “wherein” clauses.
The recitation that each of the claimed molecules are either of synthetic or natural origin is noted.  However, the method of production of the composition, like the recitation of the intended use, must result in a structural difference.  
Therefore, the claimed composition is encompassed by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kone et al. (Pharmaceutical Biology, 2005) in view of Balde (US 2012/0315327).
Kone et al. teaches the preparation of plant extracts utilizing 90% ethanol (see entire article, especially page 73, Preparation of crude extracts).  The reference teaches the ethanol crude extracts from Anthostema Senegalense as one of the most active (see page 72, Abstract and Tables 1 and 2).  
The reference does not teach the claimed uses.  However, a recitation of the intended use (result or effect) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See also MPEP § 2111.04 for guidance on the limiting effect of “wherein” clauses.
The recitation that each of the claimed molecules are either of synthetic or natural origin is noted.  However, the method of production of the composition, like the recitation of the intended use, must result in a structural difference.  
The instant claims differ from Kone by reciting the composition in various forms, for example, in the form of a medicament, food-dietary supplement, oral galenic form 
However, said forms are well-known in the pharmaceutical art.  Additionally, as shown by Balde, the formulation of plant extracts into various oral forms including formulating plant extracts into microspheres, grouping the microspheres into capsules and the production of said microspheres using extrusion and spheronisation was known in the art at the time of the present invention (see the entire article, especially, Abstract; paragraphs 0027-0034). 
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BARBARA P BADIO/Primary Examiner, Art Unit 1628